TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00384-CV


In re Unitrin County Mutual Insurance Company f/k/a Charter County
Mutual Insurance Company, named as Financial Indemnity Company




ORIGINAL PROCEEDING FROM HAYS COUNTY


O R D E R
PER CURIAM
 
		Relator's motion for emergency relief is granted.  Accordingly, the trial court's
order dated May 4, 2010, compelling relator to produce documents listed in its first and
second supplemental privilege lots, is stayed pending this Court's disposition of relator's petition for
writ of mandamus.
		It is ordered July 2, 2010.


Before Chief Justice Jones, Justices Puryear and Henson